DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Potter et al. (“Potter”) (U.S. PG Publication No. 2014/0319280) and Runyon (U.S. Patent No. 7,682,823).

In regards to claim 1, Yamrick teaches a system for use in the secure recovery of drone delivered packages, comprising: 
	a housing (See ¶0056 and FIG. 7 wherein the housing is taught as an automated parcel box); 
	at least one electromechanically operated door securing access to the housing (See ¶0056 and 0073 wherein an operating panel may be used to access the lockable door); 
	a mechanical controller that facilitates a movement of the at least one electromechanically operated door (See ¶0008 wherein the controller is coupled to a door actuator that actuates the door to open the receiving area when a proper code is matched, additionally see ¶0046 and 0057) and a retractable platform that electromechanically extends from inside the housing to an area outside the housing when the at least one electromechanically operated door is opened for receiving a package carried by a drone (See ¶0008 wherein “an automated door which opens to allow access to a receiving area,” - ¶0008, also see ¶0061-0062 in view of FIG. 7-9, additionally see ¶0039 and 0047 wherein the drone may deliver a package onto the parcel box using the automated door); 
	a system control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the at least one electromechanically operated door when the at least one electromechanically operated door is locked (See ¶0073, for a more visible view of the operating panel see FIG. 3 and 6 in view of ¶0049 and 0053; additionally see ¶0008-0009 wherein the locked door may unlock for the delivery vehicle [e.g. drone], and ¶0068 wherein a user may provide the code to unlock and access the door with the package in the holding area); 
	communications components operable to facilitate wireless communications between the drone and the housing when the drone is near the housing, wherein the wireless communications is used to activate opening and closing of the at least one electromechanically operated door and an extension and a retraction of the retractable platform for accepting a delivery of the package from the drone (See ¶0039-0040, 0045 and 0058-0062 wherein the drone, when in local proximity, may facilitate wireless communication with the automated parcel box in order to properly deliver the package, also see ¶0008-0009); and 
	a heating and cooling system disposed in the housing and responsive to temperature selected from or a sensor located within the housing, wherein the sensor detects a temperature of the package to maintain a temperature of the package within the housing by the heating and cooling system (See ¶0036, 0055 and Abstract).
	Yamrick, however, fails to teach a housing comprising insulating material, wherein the heating and cooling system comprises at least one of: a heating/cooling pump system and a combination of a Peltier cooler and a Peltier heater.
	In a similar endeavor Potter teaches a housing comprising insulating material (See ¶0066).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Potter into Yamrick because it serves as a manner of protection if the package contains materials that “are temperature or light sensitive, such as medication, or flammable, such as fire-starting kits, magnesium blocks for starting fires, or fuels,” such that they may be maintained at a desired temperature as described in ¶0066.
	In a similar endeavor Runyon teaches wherein the heating and cooling system comprises at least one of: a heating/cooling pump system and a combination of a Peltier cooler and a Peltier heater (See col. 20, li. 28-50 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Runyon into Yamrick because it allows for the provision of either heated or cooled air into an enclosure as described in col. 20, li. 28-50 through the use of heat pumps in order to regulate and maintain temperatures within said enclosure.

In regards to claim 2, Yamrick teaches the system of claim 1, wherein:
	the drone comprises a delivery drone (See ¶0022 in view of FIG. 1); and 
	the retractable platform is configured to serve as a landing pad for at least one of a delivery drone and packages carried by the delivery drone (See ¶0061-0062).

In regards to claim 7, Yamrick teaches the system of claim 2, further comprising electromechanical hardware and the communication components with the housing (See ¶0043 and 0049).

In regards to claim 8, Yamrick teaches the system of claim 7, wherein an actuation of the at least one electromechanically operated door and deployment of the retractable platform outside of the housing by the electromechanical hardware is enabled via wireless communication of the communication components with the delivery drone (See ¶0043), wherein a secure code activates opening of the at least one electromechanically operated door and deployment of the retractable platform from the housing in order to receive a package from the delivery drone (See ¶0068, 0073 and 0048).

In regards to claim 9, Yamrick teaches the system of claim 2, wherein electromechanical actuation of the at least one electromechanically operated door and outward deployment of the retractable platform by the electromechanical hardware in order to receive a package from the delivery drone is enabled via receipt of a wireless communication of a signal by the communication components from at least one of: the delivery drone in close proximity to the housing or a remote server in association with the delivery drone when the delivery drone indicates to the server that it is in close proximity to the housing (See ¶0059-0060).

In regards to claim 12, Yamrick teaches the system of claim 1, wherein the electromechanical hardware further includes a locking mechanism for the at least one electromechanically operated door (See ¶0048 and 0073).

In regards to claim 13, Yamrick teaches the system of claim 12, wherein: the locking mechanism further comprises at least one of a keyed lock, biometrically controlled lock, or a wirelessly actuated lock, wherein the at least one electromechanically operated door is actuated by a user using at least one of: a key, a biometric provided by the user to a biometric reader to biometrically authenticate the user, or a signal provided wirelessly to communication components associated with the locking mechanism and the housing (See ¶0081).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Potter et al. (“Potter”) (U.S. PG Publication No. 2014/0319280) and Runyon (U.S. Patent No. 7,682,823), in further view of Mayer (U.S. Patent No. 5,271,555).

In regards to claim 3, Yamrick fails to teach the system of claim 1, further comprising wheels mounted to an underside of the retractable platform to enable the retractable platform movement along flooring supporting the housing.
	In a similar endeavor Mayer teaches further comprising wheels mounted to an underside of the retractable platform to enable the retractable platform movement along flooring supporting the housing (See FIG. 2, 7 and 10 wherein wheels are mounted on an underside of the platform to enable movement along flooring supporting the housing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mayer into Yamrick because of improved mobility of housing as described in col. 1 and 2, li. 66-68 and 1-7, respectively,  which reduces friction and thus allows for smooth movement.

Claims 4, 6, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Potter et al. (“Potter”) (U.S. PG Publication No. 2014/0319280) and Runyon (U.S. Patent No. 7,682,823), in further view of Roy (U.S. PG Publication No. 2018/0225628).

In regards to claim 4, Yamrick fails to teach the system of claim 2, further comprising at least one of a track, rail or telescoping arm, wherein the retractable platform is movable in and out of the housing along the at least one of a track, rail or telescoping arm.
	In a similar endeavor Roy teaches further comprising at least one of a track, rail or telescoping arm, wherein the retractable platform is movable in and out of the housing along the at least one of a track, rail or telescoping arm (See ¶0011).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations.

In regards to claim 6, Yamrick teaches the system of claim 4, wherein the retractable platform is configured to serve as a base onto which the package can be received from the drone (See ¶0061-0062), and the retractable platform electromechanically moves back into the housing and the at least one electromechanically operated door then closes after receiving the package (See ¶0057).

In regards to claim 10, Yamrick fails to teach the system of claim 1, wherein the electromechanical hardware of the at least one electromechanically operated, the communication components and cooling/heating system components at least one electromechanically operated are powered by a solar-powered and battery rechargeable source.
	In a similar endeavor Roy teaches wherein the electromechanical hardware of the at least one electromechanically operated, the communication components and cooling/heating system components at least one electromechanically operated are powered by a solar-powered and battery rechargeable source (See ¶0068 and FIG. 3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations.

In regards to claim 11, Yamrick fails to teach the system of claim 1, wherein the electromechanical hardware for: opening the at least one electromechanically operated door; and/or deploying the retractable platform, wherein the retractable platform further comprises at least one of: motorized components, pneumatic components , or hydraulic components.
	In a similar endeavor Roy teaches wherein the electromechanical hardware for: opening the at least one electromechanically operated door; and/or deploying the retractable platform, wherein the retractable platform further comprises at least one of: motorized components, pneumatic components , or hydraulic components (See ¶0068 and FIG. 3 wherein at least a motor 308 may be used).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations.

In regards to claim 14, Yamrick fails to teach the system of claim 1, further comprising a security alarm associated with the housing to protect the housing and the package contained therein from tampering or theft.
	In a similar endeavor Roy teaches further comprising a security alarm associated with the housing to protect the housing and the package contained therein from tampering or theft (See ¶0036).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for notification to the shipper and receiver if a lock is disturbed or the system is broken into or vandalized as described in ¶0036.

In regards to claim 15, Yamrick fails to teach the system of claim 1, wherein the housing further comprises a security alarm adapted to protect the housing and the package contained therein from tampering or theft by wirelessly communicating a signal indicating any anomalies to a remote security monitoring service or remote monitoring system.
	In a similar endeavor Roy teaches wherein the housing further comprises a security alarm adapted to protect the housing and the package contained therein from tampering or theft by wirelessly communicating a signal indicating any anomalies to a remote security monitoring service or remote monitoring system (See ¶0035-0036).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for notification to the shipper and receiver if a lock is disturbed or the system is broken into or vandalized as described in ¶0036.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Potter et al. (“Potter”) (U.S. PG Publication No. 2014/0319280) and Runyon (U.S. Patent No. 7,682,823), in further view of Roy (U.S. PG Publication No. 2018/0225628) and Mayer (U.S. Patent No. 5,271,555).

In regards to claim 5, Yamrick fails to teach the system of claim 4, further comprising wheels mounted to an underside of the retractable platform to enable the retractable platform movement along flooring supporting the housing as the retractable platform moves in and out of the housing along the at least one of a track, rail or telescoping arm.
	In a similar endeavor Roy and Mayer together teach further comprising wheels mounted to an underside of the retractable platform to enable the retractable platform movement along flooring supporting the housing as the retractable platform moves in and out of the housing along the at least one of a track, rail or telescoping arm (See ¶0011 of Roy in view of FIG. 2, 7 and 10 of Mayer wherein wheels are mounted on an underside of the platform to enable movement along flooring supporting the housing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 of Roy which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations, while improving mobility of housing as described in col. 1 and 2, li. 66-68 and 1-7 of Roy, respectively,  which reduces friction and thus allows for smooth movement.

Claims 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Iida et al. (“Iida”) (U.S. Patent No. 7,056,035) and Runyon (U.S. Patent No. 7,682,823).

In regards to claim 20, Yamrick teaches a method of securing drone delivered packages, comprising: 
	facilitating wireless communications between a drone and a housing when the drone is near the housing (See ¶0039-0040 in view of 0045 and 0058-0060), using communications components operable to facilitate the wireless communications between the drone and the housing when the drone is near the housing (See ¶0039-0040 in view of 0045 and 0058-0060); 
	activating with the wireless communications, an opening or a closing of at least one electromechanically operated door and an extension or a retraction of the retractable platform for accepting a delivery of the package from the drone (See ¶0058-0062), wherein the extension or the retraction of the retractable platform and the opening or the closing of the at least one electromechanically operated door are facilitated by a mechanical controller (See ¶0008 wherein the controller is coupled to a door actuator that actuates the door to open the receiving area when a proper code is matched, additionally see ¶0046 and 0057).
	Yamrick, however, fails to explicitly teach detecting a temperature of the package with a sensor located in the housing; and 
	maintaining a temperature of the package within the housing by a heating and cooling system disposed in the housing and responsive to a temperature selected from the sensor located within the housing to maintain the temperature of the package in the housing.
	In a similar endeavor Iida teaches detecting a temperature of the package with a sensor located in the housing (See col. 2, li. 24-44 in view of FIG. 6 and 9 wherein a control unit may be used to detect temperature of a device and control to maintain its temperature at a desired threshold via heating and/or cooling); and 
	maintaining a temperature of the package within the housing by a heating and cooling system disposed in the housing and responsive to a temperature selected from the sensor located within the housing to maintain the temperature of the package in the housing (See col. 2, li. 24-44 in view of FIG. 6 and 9 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iida into Yamrick because it allows a system to properly heat or cool a device to desired temperatures in order to, e.g. carry “out an overheat prevention function for preventing overheating of a device as described in col. 1, li. 64-67 and col. 2, li. 1-6.
	Yamrick additionally fails to teach the heating and cooling system comprising at least one of: a heating/cooling pump system and a combination of a Peltier cooler and a Peltier heater.
	In a similar endeavor Runyon teaches the heating and cooling system comprising at least one of: a heating/cooling pump system and a combination of a Peltier cooler and a Peltier heater (See col. 20, li. 28-50 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Runyon into Yamrick because it allows for the provision of either heated or cooled air into an enclosure as described in col. 20, li. 28-50 through the use of heat pumps in order to regulate and maintain temperatures within said enclosure.

In regards to claim 21, Yamrick teaches the method of claim 20 further comprising: 
	extending the retractable platform from inside the housing to an area outside the housing when the at least one electromechanically operated door is opened for receiving a package carried by the drone (See ¶0008 wherein “an automated door which opens to allow access to a receiving area,” - ¶0008, also see ¶0061-0062 in view of FIG. 7-9, additionally see ¶0039 and 0047 wherein the drone may deliver a package onto the parcel box using the automated door).

In regards to claim 23, Yamrick teaches the method of claim 20 further comprising: 
	receiving at least one of a security code or a biometric from a user through a system control panel comprising a user interface to control a locking mechanism and unlock the at least one electromechanically operated door when the at least one electromechanically operated door is locked (See ¶0073, for a more visible view of the operating panel see FIG. 3 and 6 in view of ¶0049 and 0053; additionally see ¶0008-0009 wherein the locked door may unlock for the delivery vehicle [e.g. drone], and ¶0068 wherein a user may provide the code to unlock and access the door with the package in the holding area).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Iida et al. (“Iida”) (U.S. Patent No. 7,056,035) and Runyon (U.S. Patent No. 7,682,823), in further view of Potter et al. (“Potter”) (U.S. PG Publication No. 2014/0319280).

In regards to claim 22, Yamrick teaches the method of claim 20 wherein: 
	and the at least one electromechanically operated door secures access to the housing (See ¶0056 and 0073 wherein an operating panel may be used to access the lockable door).
	However, Yamrick fails to teach the housing comprises insulating material.
	In a similar endeavor Potter teaches the housing comprises insulating material (See ¶0066).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Potter into Yamrick because it serves as a manner of protection if the package contains materials that “are temperature or light sensitive, such as medication, or flammable, such as fire-starting kits, magnesium blocks for starting fires, or fuels,” such that they may be maintained at a desired temperature as described in ¶0066.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483